Order filed February 7, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00979-CV
                                  ____________

                    RANDALL L. PATTERSON, Appellant

                                        V.

                        CITY OF HOUSTON, Appellee


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-27190

                                   ORDER

      On October 22, 2012, appellant filed a notice of appeal from the trial court’s
order signed September 21, 2012, granting the City of Houston’s plea to the
jurisdiction and dismissing appellant’s suit. The record in this appeal was due
November 20, 2012, but it was not filed timely. The official court reporter advised
the court on December 10, 2012, that no record was reported in this case. The
clerk’s record was filed on December 28, 2012. Therefore, appellant’s brief was


                                         1
due January 28, 2013. See Tex. R. App. P. 38.6. No brief or motion for extension
of time to file the brief has been filed.

      Appellant is ORDERED to file a brief in this appeal on or before February
25, 2013. If appellant fails to file a brief in compliance with the Rules of Appellate
Procedure as ordered, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM




                                            2